Case 1:16-cr-00614-AMD Document 212 Filed 02/18/19 Page 1 of 2 PageID #: 4214


                                    Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                     Robert J. Cleary
February 18, 2019                                                                                                    Member of the Firm
                                                                                                                     d +1.212.969.3340
                                                                                                                     f 212.969.2900
By ECF                                                                                                               rjcleary@proskauer.com
                                                                                                                     www.proskauer.com
The Honorable Ann M. Donnelly
United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

         Re:         United States v. Dan Zhong
                     Criminal Docket No. 16-614 (AMD)

Dear Judge Donnelly:

        I write to update the Court with respect to the depositions of five prospective defense
witnesses authorized by Your Honor’s January 30, 2019 Order to take place in the United
Kingdom or another jurisdiction amenable to both parties (the “Order”). (Dkt. No. 197).
Following the issuance of the Order, defense counsel have been in contact with the witnesses,
directly and through counsel, and have determined that three of them – Yuliang Wang, Yunpeng
Xia and Dehuai Tang – are willing to travel to the UK for the depositions.

       We learned late yesterday evening (New York time), however, that the UK has denied the
applications of all three witnesses for visas. Given the sudden unavailability of the UK as a
venue, we have been communicating with the government in an effort to settle on a mutually
acceptable alternative.

         We have proposed the following options to the government:

         1. That the depositions take place, in person, in any of the following countries, which
            permit the taking of depositions for use in US judicial proceedings and which do not
            require Chinese nationals to have visas to enter:

                                 Bahamas
                                 Jamaica
                                 Antigua and Barbuda
                                 Grenada
                                 St. Lucia
                                 Saint Kitts and Nevis.

         2. Alternatively, that the depositions take place with the witnesses located in Hong
            Kong and with counsel for both parties participating by video conference from the
            same location in the US, due to the government’s inability to travel to that jurisdiction
            for the purpose of taking depositions.



   Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
Case 1:16-cr-00614-AMD Document 212 Filed 02/18/19 Page 2 of 2 PageID #: 4215




Hon. Ann M. Donnelly
February 18, 2019
Page 2

        Due to the holiday, the government has not yet been able to confirm its position with
respect to these options, which it is in the process of considering. In the meantime, we wanted to
inform the Court as to the status of the matter. We will provide an update as soon as we have
additional information to report.

                                                            Respectfully submitted,


                                                            /s/ Robert J. Cleary
                                                            Robert J. Cleary
cc:    AUSA Alexander A. Solomon (by ECF)
       AUSA Ian C. Richardson (by ECF)
       AUSA Craig R. Heeren (by ECF)
